      Case 2:16-cv-00798-MHT-CSC Document 181 Filed 03/11/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

DEMONTRAY HUNTER, et al.,             )
                                      )
         Plaintiffs,                  )
                                      )        CIVIL ACTION NO.
         v.                           )          2:16cv798-MHT
                                      )               (WO)
KIMBERLY G. BOSWELL, in               )
her official capacity as              )
the Commissioner of the               )
Alabama Department of                 )
Mental Health,                        )
                                      )
         Defendant.                   )

                                   ORDER

       It is ORDERED that the parties’ joint request for

extension of the consent decree (Doc. 180) is granted.

Per     the     parties’      request,      court     supervision          and

monitoring in this case will be extended by one year to

January 28, 2023. The schedule of monitoring periods will

be as follows:

 February 1, 2022 – April 30,              Report due May 7, 2022
 2022
 May 1, 2022 – July 31, 2022               Report due August 6,
                                           2022
 August 1, 2022 – October 31,              Report due November 5,
 2022                                      2022
 Case 2:16-cv-00798-MHT-CSC Document 181 Filed 03/11/21 Page 2 of 2




November 1, 2022 – January            Final report due
28, 2023                              February 4, 2023

  DONE, this the 11th day of March, 2021.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE




                                 2
